Title: To Thomas Jefferson from John Davis Allen, 31 July 1807
From: Allen, John Davis
To: Jefferson, Thomas


                        
                            
                                honred Sir
                     
                            Norfolk prison July the 31—1807
                        
                        I take the Liberty to Wright to you to Inform you that I Came hear for the union of proverdenc Rhode Island
                            Capt. Romertir from Rotterdam. I was discharged on friday and
                                went out to take A littel plisur & did not return te Sunday I
                            wen up stars to put on sum close my close was of the Chest with my ship mates & I was very much in Luicker & did not no what I did I went out to the gardens and was [acomin?] in the After noon
                            [An] tha told me for I was in Luicker when tha took me Before A magestrate the
                            next morning when I was sober. I found that I had more money than any one of 
                            folk there and tha told me If I had any money mor than any one to
                            give it to them and tha would say no more A bout it. I took 3 20 dollars nots wich made sixtey dolars and give it to
                            them and my watch that I gave 14 dolars for and one 10 dollar Bil If this is the Last words that I have to say I am
                            sarten that I never had more then 10 dolars of thare money for my life But my Ben so scard and not noing the
                            surcumstanses of the Bisnes I gave all that I had in the world & tha found It out & for of fear further Damageges they
                            put me in this Dis mal plase whare I have Bin in Close confine ment this 2 month my ship mats hase Cared a way Every Rag
                            of Close that I had in the world & I have not had nothing I thing to shift my self ever sins I have Ben In this
                            prison & have no frends hear In this plase I humbely Beg your parding to for giv me If you pleas for I have a wife and
                            three small Children In the State of masechusetts whare I was Born in the town of Beverly I have folowerd the Seas all
                            the Days of my life I have Ben In the Statas Sarves Better than two year of the united states ship meremack Sloop fo war
                            Capt. Moses Brown of new Burey port Mickel ticktem furst Leftenant Samuel Chase 2 Leftenant Jonethene Seckler sailing
                            master. I am wiling to go on board of any of the ships in the sarves or in aney of the gun Boats to sarve my Contery for I
                            am destinen to sarve my Contery tel I die—
                        
                            John Davis Allen
                     
                        
                    